Citation Nr: 0030811	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  96-04 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

!.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertensive arteriosclerotic disease, subacute bacterial 
endocarditis with aortic valve prosthesis (heart disease).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
embolic cerebral vascular disease, transient ischemic 
attacks, residuals of arteriosclerotic cerebral vascular 
disease (stroke with memory loss).


REPRESENTATION

Appellant represented by:	Disabled American Veterans







INTRODUCTION

The veteran, who served on active duty for more than 21 
years, retired therefrom in August 1974.

The current appeal arose from an August 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  

The RO affirmed the prior denials of entitlement to service 
connection for heart disease and stroke with memory loss, to 
include as secondary to Agent Orange (AO) exposure.

Although the veteran requested to provide oral testimony 
before a Hearing Officer at the RO when he submitted his 
substantive appeal in December 1995, he withdrew his request 
for a hearing in June 1996.

In February 1997 the RO granted entitlement to service 
connection for status postoperative right middle and lower 
lobectomies for non-small cell carcinoma of the lung, 
pneumothorax on a presumptive basis as secondary to AO 
exposure with assignment of a 100 percent evaluation 
effective June 30, 1996, and denied entitlement to special 
monthly compensation by reason of being in need of regular 
aid and attendance or on account of being housebound, as well 
as eligibility to Dependents' Educational Assistance pursuant 
to the provisions of 38 U.S.C.A. Chapter 35.  The veteran has 
not filed a notice of disagreement with the above 
determinations, which were affirmed in later dated rating 
decisions, and they are not considered part of the current 
appellate review.

In accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board of Veterans' Appeals (Board) is 
obligated to address the issue of new and material evidence 
regardless of whether the RO based its determination on that 
issue.  


Hence, the Board will proceed with a determination of whether 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for heart disease 
and stroke with memory loss which was previously denied by 
the RO in August 1984.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for heart 
disease and stroke with memory loss when it issued an 
unappealed rating decision in July 1984.

2.  Additional evidence submitted since the July 1984 rating 
decision is either cumulative or redundant, or otherwise does 
not bear directly and substantially upon the issues at hand, 
and by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claims.


CONCLUSIONS OF LAW

1.  Evidence received since the July 1984 determination 
wherein the RO denied entitlement to service connection for 
heart disease is not new and material, and the appellant's 
claim for that benefit is not reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105 (West 1991);  38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (2000).

2.  Evidence received since the July 1984 determination 
wherein the RO denied entitlement to service connection for 
stroke with memory loss is not new and material, and the 
appellant's claim for that benefit is not reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105;  38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the July 1984 
rating decision wherein the RO denied entitlement to service 
connection for heart disease and stroke with memory loss is 
reported in pertinent part below.

The veteran's service medical records were negative for any 
findings of heart disease or stroke with memory loss.

The veteran's record of service (DD-214) shows his 
decorations include a Vietnam Service Medal with 4 Bronze 
Service Stars, and a Republic of Vietnam Campaign Medal with 
60 Device.

Medical records from a military medical facility dating from 
1980 show the veteran was found to have suffered from 
subacute bacterial endocarditis with subsequent aortic 
valvular damage requiring a prosthesis.  He also developed 
hypertension and arteriosclerotic heart disease.  He suffered 
an embolic cerebro-vascular accident secondary to heart 
disease followed by development of arteriosclerotic cerebro-
vascular disease.

The RO denied entitlement to service connection for heart 
disease and stroke on the basis of neither having been shown 
in service or during the presumptive one year period 
following service when it issued an unappealed rating 
decision in July 1984.

The evidence associated with the claims file subsequent to 
the July 1984 rating decision wherein the RO denied 
entitlement to service connection for heart disease and 
stroke is reported in pertinent part below.

The veteran submitted a request to reopen his claims of 
entitlement to service connection for heart disease and 
stroke with memory loss, to include as secondary to AO 
exposure in February 1995.
The additional evidence associated with the claims file 
consists of a substantial quantity of medical treatment 
reports primarily referable to the service-connected status 
postoperative right middle and lower lobectomies for non-
small cell carcinoma of the lung; however, there are 
references to the veteran's history of heart disease and 
stroke.

In November 1997 the RO requested the veteran to submit 
scientific or other expert medical evidence to show and 
support his claim that his heart disease and stroke with 
memory loss were due to AO exposure.

In December 1997 the veteran responded that he did not have 
such information, and this was the reason why he requested an 
examination.


Criteria

General Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).

When a disability is not initially manifested during service 
or within an applicable presumption period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991 & 
Supp. 2000);  38 C.F.R. § 3.303(d) (2000).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent or more within one year from the date 
of termination of such service, establishes a presumption 
that the disease was incurred in service.  38 C.F.R. §§ 
3.307, 3.309 (2000).

If not shown in service, service connection may be granted 
for coronary artery disease and brain hemorrhage or brain 
thrombosis if shown disabling to a compensable degree during 
the first post-service year.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2000);  38 C.F.R. §§ 3.307, 
3.309 (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

AO Exposure

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309(e) (2000) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a) (2000).

An herbicide agent is a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i).

Vietnam era service is from August 5, 1964 to May 7, 1975.  
The Veterans Benefits Improvements Act of 1996, Pub.L. No 
104-275, extends the Vietnam era to February 28, 1961, for 
all veterans who served in Vietnam, and extends special 
eligibility for health benefits based on AO exposure to those 
who served on or after January 9, 1962.  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during such 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there was no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied: Chloracne or other acneiform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Multiple myeloma; Respiratory 
cancers (cancers of the lung, bronchus, larynx or trachea); 
or Soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2000).

For the purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e) (2000).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2000).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Court of Appeals) determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub.L. No. 98-542, § 
5, 98 Stat. 2725-2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  
Competent medial evidence is required where the issue 
involves medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In McCartt v. West, 12 Vet. App. 164 (1999), the Court held 
that a veteran is not entitled to presumptive herbicide 
exposure solely on the basis of having served in the Republic 
of Vietnam.  The Court held that both service in the Republic 
of Vietnam during the designated time period and the 
establishment of one of the listed disease is required in 
order to establish entitlement to the in-service presumption 
of exposure to an herbicide agent.

Finality-New and Material Evidence

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (2000).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notice in accordance with 38 U.S.C.A. § 5104 
(West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108;  38 C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (2000).


Analysis

When a claim is finally denied by the RO, it may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  
In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and not merely cumulative of evidence previously of 
record.

As was stated above, the RO denied entitlement to service 
connection for heart disease and stroke in August 1995, and 
this decision was not appealed and became final.  Therefore, 
the Board shall consider whether new and material evidence 
has been submitted since the August 1995 final rating 
determination.

The evidence associated with the claims file consist of 
additional treatment reports for the most part referable to a 
disability for which service connection has been granted.  
Such treatment reports merely take cognizance of the 
veteran's history of heart disease and stroke.  There is no 
competent medical opinion linking heart disease and stoke 
with memory loss to active service, muchless on the basis of 
AO exposure.  The Board notes that heart disease and stroke 
with memory loss are not recognized by the Secretary as 
secondary to AO exposure.

The veteran's statements are found to be new, as he has 
advanced a new theory of entitlement upon which to predicate 
his claim.  Nonetheless, in the instant case, the Board finds 
that such evidence is not sufficient to reopen his claim 
because it is not material.  38 C.F.R. § 3.156(a).  As the 
Board noted earlier, the veteran acknowledged that he had no 
scientific or other expert evidence to show or substantiate 
that his heart disease and stroke with memory loss were 
secondary to AO exposure.

As was stated above, in order to reopen a claim by providing 
new and material evidence, the appellant must submit evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The appellant's statements are not material because he is not 
competent to provide an opinion as to whether his heart 
disease and stroke with memory loss are related to service to 
include AO exposure.  The Board notes that generally 
speaking, lay persons are not competent to offer evidence 
that requires medical knowledge.  See Grottveit v. Brown, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

The issue of whether the veteran's heart disease and stroke 
with memory loss are secondary to service to include AO 
exposure is an issue of medical causation for which competent 
medical evidence is required.  

For these reasons, the Board concludes that while the 
appellant has submitted new evidence in support of his claim 
to reopen, he has not provided evidence that is material.  
38 C.F.R. § 3.156(a).

With respect to the duty to assist, the Board notes that the 
law has recently been changed.  See Pub. L. 106-475 (November 
9, 2000; 114 Stat. 2096) (to be codified at 38 U.S.C.A. 
§ 5013(a)).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.

The Secretary may decide a claim without providing assistance 
under this subsection when no reasonable probability exists 
that such assistance will aid in the establishment of 
entitlement.  Id.

The impact of this legislation on new and material cases is 
unclear.  Prior case law suggests that the duty to assist 
would not attach until new and material evidence had been 
presented to reopen the claim.  Elkins v. Brown, 8 Vet. 
App. 391, 398 (1995).

However, the Court has also held that the duty to assist was 
triggered prior to a finding that new and material evidence 
had been presented where a reference was made to evidence 
which would plausibly be new and material, and that the duty 
to assist mandated that such records be obtained.  See Ivey 
v. Derwinski, 2 Vet. App. 320 (1992).

Regardless, even if it were assumed that the new law applied 
to all new and material cases, the Board is of the opinion 
that the duty to assist has been satisfied in this instance.

The RO requested and associated with the claims file a 
substantial quantity of medical treatment reports which show 
they are for the most part referable to a disability for 
which service connection has already been granted, and only 
note by history the veteran's heart disease and stroke.  The 
RO requested the veteran to provide scientific or other 
expert medical evidence to support his claim.  He admitted 
that he did no have such evidence.  

The Board is unaware of any additional evidence that has not 
already been requested and/or obtained pertinent to the 
veteran's appeal.  All suggested evidence in support of the 
veteran's claim has been either acquired or requested and no 
additional evidence has been forthcoming.

With regard to the retrieval of relevant records, the record 
should show at least the possibility that the records exist.  
The duty to assist is not a license for a "fishing 
expedition" to ascertain whether there might be unspecified 
information which could possibly support a claim.  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992); see e.g., Counts v. 
Brown, 6 Vet. App. 473, 476 (1994).  

Therefore, the Board concludes that the RO has more than 
satisfied any possible duty to assist in this instance.

As new and material evidence has not been submitted to reopen 
the appellant's claim for service connection for heart 
disease and stroke with memory loss, the first element has 
not been met.  Accordingly, the Board's analysis must end 
here.  Butler v. Brown, 9 Vet. App. 167, 171 (1996); see 
Ivey, 2 Vet. App. at 322.


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
heart disease, the appeal is denied.

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
stroke with memory loss, the appeal is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

